DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 05/04/2022 has been entered. Claim 1-16 and 19 have been cancelled. Claims 17 and 22-24 have been amended. Therefore, claims 17, 18 and 20-24 and 6-18 remain pending in the application. Previous 35 USC § 112 rejections have been partially withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the lift basket is enclosed by the skirt” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities: 
Is there punctuation missing between the word “skirt” in line 6 and “wherein” in line 7?   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “sides of the skirt are configured to correspond to sides of the lift basket”; this recitation raises indefiniteness because on one hand the specification refers to skirting as 1510 shown in fig. 1, which does not have sides that correspond to sides of the lift basket; instead it protrudes from the enclosure and has a top, bottom, left and right sides, while the lift basket has, front, back, bottom, left and right sides; in other words the lift basket does not have a top and the skirt does not have a back side corresponding to the back side of the basket. 
Claim 17 recites “the skirt side adjacent a side of the lift arm”; this recitation raises indefiniteness because it is not clear if “the skirt side” is one of the “sides” of the skirt established in line 4 or in addition to them.  In addition, currently, the limitation “the skirt side adjacent a side of the lift arm” lacks antecedent basis in the claims. 
Claim 17, line 5 recites “such that the lift basket is enclosed by the skirt”; this recitation raises significant indefiniteness because the lift basket (4000) as shown in fig. 1A removed upwards from enclosure (1000) cannot be seen, imagined or appreciated by a person of ordinary skill in the art as to how it is enclosed by the skirt (1510) as shown in fig. 1; where the skirt appears to be extending from the enclosure and does not enclose any portion of the lift basket (4000). 
Note: In light of the above significant indefiniteness issues claim 17 (and subsequently the dependent claims), while certain limitations cannot be ascertained (see last indefiniteness bullet point), in order to best enhance expedited prosecution, the claims will be examined as best understood. Applicant is encouraged to revise the claim in its entirety for consistency with the language in specification and consistency with what is shown in the drawings.
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers, US (6383242).
In regards to claim 17 Rogers discloses:
An aerial platform lift basket (inner frame assembly 12; note that interpreted under the broadest reasonable interpretation Rogers’s basket can indeed be lifted by a fork lift forks instance, into an aerial state) having a lift arm (26) and an enclosure (14; fig. 2; Col 2; LL 9-15; and Col 3; LL 45 - Col 4; LL 4; see excerpt below) for the aerial platform lift basket, the enclosure comprising: a door side (top side can be considered door side since it allows entrance as well as that the door side recited does not require a door); a rear side (right side); a front side (side opposite to side facing viewer); a back side (side facing viewer); a bottom (90; see highlights in excerpt below); wherein a skirt (as best understood; 58) is attached to the back side of the enclosure (facing viewer as shown in fig. 2) and sides of the skirt are configured to correspond to sides of the lift basket (assuming applicant meant to recite that “sides of the enclosure (not the skirt) are configured to correspond to sides of the lift basket”; as shown in fig. 2) such that the lift basket is enclosed by the skirt (assuming applicant meant to recite that “the lift basket is enclosed by the enclosure (not the skirt)”; as shown in fig. 2) wherein the skirt side adjacent a side of the lift arm of the basket (side of 58 facing viewer) does not inhibit operation of a lifting mechanism (at least when zipper fastener 60 is open) for the lift arm and may be tightened (not positively recited/required) around the lifting mechanism. 

    PNG
    media_image1.png
    180
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    495
    618
    media_image2.png
    Greyscale

	In regards to claim 18 Rogers discloses the bottom of the enclosure further comprises a bottom access (90 being releasably secured to the lower ends of the side and end panels; Col 3; LL48-57; excerpt below) for removing items retained in the bottom of the enclosure which may be under the bottom of the lift basket.

    PNG
    media_image3.png
    262
    606
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 17 above, and further in view of Scherba, US (5555679).
In regards to claim 20 Rogers does not disclose a roof.
However, Scherba teaches a roof (30; Scherba); wherein the roof is affixed to the sides (36A-D; Scherba) of the enclosure such that the roof is supported by the sides of the enclosure and forms a cover over the enclosure (fig. 7; Scherba) (claim 20).

    PNG
    media_image4.png
    657
    650
    media_image4.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the roof and roof tubes taught by Scherba onto the top of the enclosure of Rogers for their predictable result of providing protection to the workers head. To further clarify, while the Rogers reference is primarily used to work on ceilings, one of ordinary skill in the art would find that the basket 12 of Rogers useful for different variety of jobs in different work place environments, where overhead protection is necessary while the worker is performing work that is located at an eye level with the worker in the basket.
In regards to claim 21 Rogers discloses a window (56; fig. 4) removeably affixed (by the removal of the outer layer enclosing 56) to the door side or the roof of the enclosure (fig. 4). 
In regards to claim 22 Rogers discloses the enclosure comprises a material that is transparent (Col 4; LL26-29; excerpt below).
	
    PNG
    media_image5.png
    128
    721
    media_image5.png
    Greyscale

In regards to claim 23, Rogers and Scherba do not teach a tinted material. Examiner takes Official Notice that tinted materials are old and well-known in the art to be provided to surround an area where people/workers are present. One of ordinary skill in the art would furnish the enclosure of Rogers with tinted material for its predictable function of providing protection from heightened light sources such as sun beams when performing work during peak sunlight hours of the day. Applicant did not challenge this Official Notice; hence this Notice is hereby being made final.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 17 above, and further in view of Fara US (6973997).
In regards to claim 24 Rogers does not disclose tool ports.
However, Fara teaches tool ports (30, 28, 38a; fig. 2).
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to introduce the tool ports taught by Fara onto the enclosure of Rogers for their predicable function of providing access to and from the enclosure for exchange of small items such as tools, documents, etc. without having to remove the entire enclosure.
 
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive because:
Applicant argues “Applicant has amended Claim 17 to recite the enclosure in combination with the aerial platform basket. Rogers does not teach or suggest every aspect of amended Claim 17 in that the combination of the claimed enclosure and aerial platform lift basket is not taught or suggested by the wheeled mobile unit of Rogers … A wheeled mobile unit equipped with means for drawing air out of a chamber formed by a cover is not the same as an aerial platform lift basket and a specific enclosure … the claimed invention is designed to cover both the lift basket and the lift arm of the basket. The enclosure both protects the operator and the equipment during use. The enclosure shields workers from contaminants (e.g., dust) and environmental conditions (e.g., rain) while also shielding the lift basket and lift arm components from the same contaminants and environmental conditions. The enclosure also prevents materials from falling from the inside of the lift basket”; examiner respectfully disagrees and presents that firstly; the words of a claim must be given their “plain meaning” in light of the specification (See MPEP 2111.01 [R-5]).  The term “aerial platform lift basket” has a broadest reasonable interpretation of a basket that is capable of, configured or adapted to be lifted into an aerial state i.e. Rogers’s basket can indeed be lifted (by a fork lift forks instance) into an aerial status; furthermore, note that a lift basket of a conventional aerial platform that operates with a boom also is not always in an aerial state. Hence at least following the broadest reasonable interpretation this limitation sans any further requirements is met by reference Rogers. Secondly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the claimed invention is designed to cover both the lift basket and the lift arm of the basket. The enclosure both protects the operator and the equipment during use. The enclosure shields workers from contaminants, etc.”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634